The above-named defendants were convicted of burglary. The evidence in each case authorized the jury to find that certain fruits of the burglary were found in the recent possession of the defendants. Among said fruits were several farming tools. The defendants introduced *Page 537 
no evidence, but made statements to the jury in which they admitted having possession of said tools since the burglary, but both stated they had borrowed them from their owner before his death, which occurred sometime before the burglary. However, the widow of the deceased owner of the tools and of the house burglarized testified positively that the stolen tools were in the house for some time after her husband's death. The jury evidently believed her testimony, and rejected the statements of the defendants.
Under the facts of the case, the court did not err in charging the jury the law of conspiracy. In each case the denial of a new trial was not error.
Judgments affirmed. MacIntyre and Gardner, JJ.,concur.
                        DECIDED FEBRUARY 1, 1944.